EXHIBIT 10.15

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2007 of the named executive officers of C&F Financial Corporation:

 

Larry G. Dillon    $238,000   

Chairman and Chief Executive Officer

      Thomas F. Cherry    $175,000   

Executive Vice President and Chief Financial Officer

      Robert L. Bryant    $175,000   

Executive Vice President and Chief Operating Officer

      Bryan E. McKernon    $195,000   

President and Chief Executive Officer of C&F Mortgage Corporation

     